

Exhibit 10.9

PHARMACYCLICS, INC.
STOCK OPTION AGREEMENT


RECITALS
A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees, Consultants and members of the Board who provide services
to the Company (or any Subsidiary).


B.    Participant is to render valuable services to the Company (or a
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Participant.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.


NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Option. The Company hereby grants to Participant, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. This Option is intended to be a Nonqualified Stock Option. The
Option Shares shall be purchasable from time to time during the option term
specified in Paragraph 2 at the Exercise Price.
2.    Option Term. This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.
3.    Limited Transferability. This option shall be neither transferable nor
assignable by Participant other than by will or by the laws of descent and
distribution following Participant’s death and may be exercised, during
Participant’s lifetime, only by Participant (or his duly authorized legal
representative). Notwithstanding the foregoing, (i) this Option may be
transferred pursuant to a domestic relations order, or (ii) a Participant may,
in a manner determined by the Committee, designate a beneficiary to exercise the
Participant’s rights under the Option upon the Participant’s death.
4.    Dates of Exercise. This option shall become exercisable for the Option
Shares in one or more installments as specified in the Grant Notice. As the
option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.
5.    Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
(i)    Should Participant be terminated from employment or Service for any
reason (other than death or Disability) while this option is outstanding, then
Participant shall have a period of three (3) months (commencing with the date of
such cessation of Service) or such longer period as the Committee may determine
during which to exercise this option, but in no event shall this option be
exercisable at any time after the Expiration Date.
(ii)    Should Participant cease Service by reason of death or Disability, then,
in the case of death, the personal representative of Participant’s estate or the
person or persons to whom the option is transferred pursuant to Participant’s
will or in accordance with the laws of descent and distribution, or pursuant to
the Participant’s designation of beneficiary form and in the case of




--------------------------------------------------------------------------------



Disability, the Participant, shall have the right to exercise this option. Such
right shall lapse and this option shall cease to be outstanding from the earlier
of (a) the expiration of the sixty (60)-month period measured from the date of
Participant’s death or Disability or (b) the Expiration date.
(iii)    Should Participant cease Service by reason of Disability while this
option is outstanding, then Participant shall have a period of sixty (60) months
(commencing with the date of such cessation of Service) during which to exercise
this option. In no event shall this option be exercisable at any time after the
Expiration Date.
(iv)    Should Participant’s Service be terminated for Cause, then this option
shall terminate immediately and cease to remain outstanding.
(v)    During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of vested Option
Shares for which the option is exercisable at the time of Participant’s
cessation of Service. However, in the event of the Optionee’s cessation of
Service, by reason of death or Disability, this Option shall immediately vest in
full. Upon the expiration of such limited exercise period or (if earlier) upon
the Expiration Date, this option shall terminate and cease to be outstanding for
any vested Option Shares for which the option has not been exercised. To the
extent Participant is not vested in the Option Shares at the time of
Participant’s cessation of Service, this option shall immediately terminate and
cease to be outstanding with respect to those shares.
(vi)    In the event of a Change in Control, the provisions of Paragraph 6 shall
govern the period for which this option is to remain exercisable following
Participant’s cessation of Service and shall supersede any provisions to the
contrary in this paragraph.
6.    Special Acceleration of Option. (a) Upon a Change in Control, a
Participant’s Options shall become vested and exercisable upon Termination of
the Participant’s employment for Good Reason. In order to invoke a Termination
of Employment for Good Reason, a Participant must provide written notice to the
Company with respect to which the Participant is employed or providing services
of the existence of one or more of the conditions constituting Good Reason
within ninety (90) days following the Participant’s knowledge of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, and the Company shall have thirty (30) days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that Pharmacyclics or the Employer fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Participant’s “separation from service” (within the meaning of Section 409A
of the Code) must occur, if at all, within two (2) years following such Cure
Period in order for such termination as a result of such condition to constitute
a Termination of Employment for Good Reason.
(b)    This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
7.     Adjustment in Option Shares. Should any change be made to the Common
Stock by reason of any merger, reorganization, consolidation, stock split, stock
dividend, recapitalization, separation, split-up, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Company’s receipt of consideration, appropriate adjustments in
accordance with Code Sections 409A and 422 shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
8.     Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

2



--------------------------------------------------------------------------------



9.     Manner of Exercising Option.
(a)    In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Participant (or
any other person or persons exercising the option) must take the following
actions:
(i)    Execute and deliver to the Company a Notice of Exercise for the Option
Shares for which the option is exercised.
(ii)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:
(A)    cash or certified or bank check made payable to the Company;
(B)    a promissory note payable to the Company, but only to the extent
authorized by the Committee in accordance with Paragraph 13;
(C)    stock settled;
(D)    shares of Common Stock held by Participant (or any other person or
persons exercising the option) in partial or full payment and valued at Fair
Market Value on the Exercise Date; or
(E)    through a special sale and remittance procedure pursuant to which
Participant (or any other person or persons exercising the option) shall
concurrently provide irrevocable written instructions (a) to a
Company-designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate Exercise Price payable
for the purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
exercise and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale
transaction.
(F)    Electronically online in their E*Trade Stock Plan Account.
(G)    by any combination of the foregoing items.
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Company in connection with the option
exercise.
(iii)    Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Participant) have the right to
exercise this option.
(iv)    Make appropriate arrangements with the Company (or Subsidiary employing
or retaining Participant) for the satisfaction of all Federal, state and local
income and employment tax withholding requirements applicable to the option
exercise.
(b)    As soon as practical after the Exercise Date, the Company shall issue to
or on behalf of Participant (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

3



--------------------------------------------------------------------------------



(c)    In no event may this option be exercised for any fractional shares.
10.    Compliance with Laws and Regulations.
(a)    The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Company and Participant with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.
(b)    The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.
11.    Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors (whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company) and assigns and Participant, Participant’s assigns and
the executors, administrators, legal representatives, heirs and legatees of
Participant’s estate.
12.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address indicated below Participant’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
13.    Financing. The Committee may, in its absolute discretion and without any
obligation to do so, permit Participant to pay the Exercise Price for the
purchased Option Shares by delivering a promissory note. The terms of any such
promissory note (including the interest rate, the requirements for collateral
and the terms of repayment) shall be established by the Committee in its sole
discretion.
14.    Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan, and is further subject to all interpretations,
amendments, rules, regulations, policies and procedures which may from time to
time be promulgated and adopted pursuant to the Plan. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
this option. In the event of any conflict between the terms of this Option and
the terms of the Plan, the provisions of the Plan, the terms of which are
incorporated in this Agreement shall govern.
15.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules, except to the extent superseded by
federal law.
16.     Excess Shares. If the Option Shares covered by this Agreement exceed, as
of the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to such excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.
17.    Substitution. The Committee has the right to substitute Stock
Appreciation Rights for Options at any time prior to or upon exercise of an
option, provided, however, that such Stock Appreciation Right shall be
exercisable for the same number of shares of Stock as the substituted Option
would have been exercised for.

4



--------------------------------------------------------------------------------



18.    Reporting. The Company will provide Participants with a statement
containing the information set forth in Treasury Regulations 1.61-15(c)(3).
19.    Clawback. The Options hereunder are subject to any clawback policies
adopted by the Committee.
20.    Amendment. The Committee has the right to amend the Agreement, but no
such modification shall adversely affect in any material way this Option,
without the prior written consent of the Participant, except to the extent
necessary to satisfy Code Section 409A.
21.    Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersedes understandings of any kind or nature.
22.    Separability. If any term of other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision if invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.
23.    Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
24.    Counterparts. This Agreement may be executed in counterparts, including
facsimile and electronic transmission counterparts, each of which shall be
deemed an original, but which together shall constitute one and the same
instrument.
25.    Further Assurances. The Participant shall cooperate and take such actions
as may be reasonably requested by the Company in order to carry out the
provisions and purposes of this Agreement.
26.    Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived.
27.    No Impact Upon Other Benefits. The value of a Participant’s Option is not
part of his normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit, unless
such plan, program or arrangement specifically provides to the contrary.
28.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled, or terminated by the Company at any time and for any reason
in its discretion. The grant of the Option in this Agreement does not create any
contractual right or other right to receive any Options or other awards in the
future. Future awards, if any, will be in the sole discretion of the Company.
29.    No Obligation to Notify. The Company shall have no duty or obligation to
any holder of an Option to advise such holder as to the time or manner of
exercising such Option. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending transaction or
expiration of an Option or a

5



--------------------------------------------------------------------------------



possible period in which the Option may not be exercised. The Company has no
duty or obligation to minimize the tax consequences of an Option to the holder
of such Option.
30.    No Employment or Other Rights. Nothing contained in the Plan or this
Agreement shall confer upon Participant any right with respect to the
continuation of the Participant’s employment or other service with the Company
or any Subsidiary or interfere in any way with the right of the Company or any
Subsidiary at any time to terminate such employment or other service or to
modify the terms and conditions of the Employee’s employment or other service.
31.    Venue. Participant and his successors and assigns, irrevocably submit to
the exclusive and sole jurisdiction and venue of the state or federal courts of
Delaware with respect to any and all disputes arising out of or relating to this
Plan, the subject matter of this Plan or any awards under this Plan, including
but not limited to any disputes arising out of or relating to the interpretation
and enforceability of any awards or the terms and conditions of this Plan. To
achieve certainty regarding the appropriate forum in which to prosecute and
defend actions arising out of or relating to this Plan, and to ensure
consistency in application and interpretation of Delaware law to the Plan,
Participant agrees that (a) sole and exclusive appropriate venue for any such
action shall be an appropriate federal or state court in Delaware, and no other,
(b) all claims with respect to any such action shall be heard and determined
exclusively in such Delaware court, and no other, (c) such Delaware court shall
have sole and exclusive jurisdiction over the person of such parties and over
the subject matter of any dispute relating hereto and the Participant waives any
and all objections and defenses to bringing any such action before such Delaware
court, including but not limited to those relating to lack of personal
jurisdiction, improper venue or forum non conveniens.
32.    ERISA. This Award is not intended to be an “employee pension benefit
plan” within the meaning of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) and therefore it not subject to the requirements of such
statute on the regulations promulgated thereunder.
33.    Beneficiaries. The Participant may designate a beneficiary or
beneficiaries under this Award at any time and in the manner as designated by
the Compensation Committee. Notwithstanding the foregoing, no designation of
beneficiary shall be valid unless in writing, signed by the Participant, dated,
and filed with the Compensation Committee. Beneficiaries may be changed without
the consent of prior beneficiaries. In the absence of any effective designation
by the Participant, or if all designated beneficiaries predecease the
Participant or if the designation by the Participant is lost or destroyed, the
Participant’s estate shall be the beneficiary. A beneficiary may disclaim his or
her benefits in accordance with Code Section 2518.




_____________________________    _____________________________
PHARMACYCLICS, INC.    [Participant]







6



--------------------------------------------------------------------------------




EXHIBIT I
NOTICE OF EXERCISE


I hereby notify Pharmacyclics, Inc. (the “Company”) that I elect to purchase
           shares of the Company’s Common Stock (the “Purchased Shares”) at the
option exercise price of $            per share (the “Exercise Price”) pursuant
to that certain option (the “Option”) granted to me under the Company’s 2014
Equity Incentive Award Plan on                     , 20   .
Concurrently with the delivery of this Exercise Notice to the Company, I shall
hereby pay to the Company the Exercise Price for the Purchased Shares in
accordance with the provisions of my agreement with the Company (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

____________________, _______
Date


 
 
   
 
 
Participant
 
 
 
 
 
Address:    
 
 
 
 
 
   
 
 
 
Print name in exact manner it is to appear on the stock certificate:
 
   
 
 
 
Address to which certificate is to be sent, if different from address above:
 
   
 
 
 
 
 
   
 
 
 
Social Security Number:
 
   







--------------------------------------------------------------------------------




APPENDIX


The following definitions shall be in effect under the Agreement:


A.    Agreement shall mean this Stock Option Agreement.
B.    Board shall mean the Board of Directors of the Company.
C.    Cause shall mean willful and gross misconduct on the part of Participant
that is materially and demonstrably detrimental to the Company or any Subsidiary
as determined by the Company in its sole discretion.
D.    Change in Control shall mean a change in ownership or control of the
Company effected through any of the following transactions:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareowners of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or
(ii)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new Director whose election by the Board of Directors or nomination for
election by the Company’s shareowners was approved by a vote of a majority of
the Directors then still in office who either were Directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
(iii)    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareowners of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.
E.    Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.
F.    Committee shall mean the Compensation Committee of the Board described in
Article 3 of the Plan. Reference to the Committee shall refer to the Board if
the Compensation Committee ceases to exist and the Board does not appoint a
successor Committee.
G.    Common Stock shall mean the Company’s common stock.
H.    Company shall mean Pharmacyclics, Inc., a Delaware corporation.
I.    Consultant shall mean any consultant or adviser if:
(i)    The consultant or adviser renders bona fide services to the Company;




--------------------------------------------------------------------------------




(ii)    The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and
(iii)    The consultant or adviser is a natural person who has contracted
directly with the Company to render such services.
J.    Disability shall mean that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time.
K.    Employee shall mean any officer or other employee (as defined in
accordance with Section 3401 (c) of the Code) of the Company or any Subsidiary.
L.    Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
M.    Exercise Price shall mean the exercise price per share as specified in the
Grant Notice.
N.    Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.
O.    Fair Market Value shall mean, as of any given date, the fair market value
of a share of Stock on such date determined by such methods or procedures as may
be established from time to time by the Committee. Unless otherwise determined
by the Committee, the Fair Market Value of a share of Stock as of any date shall
be the closing price for a share of Stock as reported on the Nasdaq National
Market (or on any national securities exchange on which the Stock is then
listed) for such date or, if no such price is reported for that date, the
closing price on the next preceding date for which such price was reported.
P.    Good Reason shall mean in connection with a termination of employment by a
Participant within two (2) years following a Change in Control, (a) a material
adverse alteration in the Participant’s position or in the nature or status of
the Participant’s responsibilities from those in effect immediately prior to the
Change in Control, or (b) any material reduction in the Participant’s base
salary rate or target annual bonus, in each case as in effect immediately prior
to the Change in Control, or (c) the relocation of the Participant’s principal
place of employment to a location that is more than fifty (50) miles from the
location where the Participant was principally employed at the time of the
Change in Control or materially increases the time of the Participant’s commute
as compared to the Participant’s commute at the time of the Change in Control
(except for required travel on the Company’s business to an extent substantially
consistent with the Participant’s customary business travel obligations in the
ordinary course of business prior to the Change in Control).
Q.    Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
R.    Grant Notice shall mean the Notice of Grant of Stock Option accompanying
the Agreement, pursuant to which Participant has been informed of the basic
terms of the option evidenced hereby.
S.    Notice of Exercise shall mean the notice of exercise in the form attached
hereto as Exhibit I.
T.    Option shall mean a right granted to a Participant pursuant to Article 6
of the Plan to purchase a specified number of shares of Stock at a specified
price during specified time periods.
U.    Option Shares shall mean the number of shares of Common Stock subject to
the option as specified in the Grant Notice.
V.    Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the

9



--------------------------------------------------------------------------------




time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
W.    Participant shall mean a person who, as a member of the Board, Consultant
or Employee, has been granted an Option (for purposes of this Agreement only)
pursuant to the Plan.
X.    Plan shall mean the Company’s 2014 Equity Incentive Award Plan.
Y.    Service shall mean the Participant’s performance of services for the
Company (or any Subsidiary) in the capacity of an Employee, a Non-Employee
Director or a Consultant.
Z.    Stock shall mean the common stock of the Company, par value $0.0001 per
share.
AA.    Subsidiary shall mean any corporation or other entity of which a majority
of the outstanding voting stock or voting power is beneficially owned directly
or indirectly by the Company

10

